                                             Case 4:20-cv-01248-HSG Document 35 Filed 03/25/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RENE MIRELES,                                      Case No. 20-cv-01248-HSG
                                   8                      Plaintiff,                           ORDER GRANTING DEFENDANTS’
                                                                                               MOTION TO COMPEL PLAINTIFF'S
                                   9               v.                                          ATTENDANCE AT DEPOSITION;
                                                                                               DENYING DEFENDANTS’ REQUEST
                                  10        C. KOENING, et al.,                                FOR TERMINATING AND
                                                                                               MONETARY SANCTIONS
                                  11                      Defendants.
                                                                                               Re: Dkt. No. 28
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging that,

                                  15   while he was housed at Correctional Training Facility (“CTF”), CTF correctional officials

                                  16   Koening, Lee, Ortega, and Gomez were deliberately indifferent to his safety, in violation of the

                                  17   Eighth Amendment. Dkt. Nos. 1, 6, 8. Defendants have filed a motion seeking terminating

                                  18   sanctions pursuant to Fed. R. Civ. P. 37(b)(2)(A)(v), or alternatively, a court order compelling

                                  19   Plaintiff’s appearance at deposition when next properly noticed by Defendants. Dkt. No. 28.

                                  20   Defendants also request that the Court order sanctions against Plaintiff in the amount of $1,630.85

                                  21   related to the attorney’s fees that Defendants incurred in bringing the motion to compel and to the

                                  22   costs and attorney’s fees related to Plaintiff’s non-appearance at the deposition. Dkt. No. 28.

                                  23   Plaintiff has filed an opposition, Dkt. No. 29, and Defendants have filed a reply, Dkt. No. 31. For

                                  24   the reasons set forth below, the Court GRANTS Defendants’ motion to compel Plaintiff to appear

                                  25   at a deposition when next properly noticed by Defendants; DENIES the request for terminating

                                  26   sanctions; and DENIES the request for monetary sanctions.

                                  27   //

                                  28   //
                                             Case 4:20-cv-01248-HSG Document 35 Filed 03/25/21 Page 2 of 4




                                   1                                               DISCUSSION

                                   2   I.       Background

                                   3            On November 30, 2020, Defendants served Plaintiff with a deposition notice by mail at his

                                   4   address of record. The deposition was noticed for January 14, 2021 in Fresno, California, which is

                                   5   Plaintiff’s city of residence according to the address of record. The deposition notice was

                                   6   accompanied by a cover letter, asking Plaintiff to contact Defendants by December 14, 2020, if he

                                   7   was unable to appear for the deposition. ECF No. 28-1 (“Skebe Decl.”), at ¶¶ 3, 6 and Ex. A.

                                   8   That same day, counsel for Defendants, Mr. Skebe, also left Plaintiff a voice message on the

                                   9   phone number that Plaintiff listed with the Court. In the voice message, Mr. Skebe identified

                                  10   himself and requested a return call. Skebe Decl. ¶ 4. On December 1, 2020, Mr. Skebe again

                                  11   attempted to reach Plaintiff by phone and left another voice message identifying himself and

                                  12   requesting a return call. Skebe Decl. ¶ 5. On December 17, 2020, Defendants sent another letter
Northern District of California
 United States District Court




                                  13   to Plaintiff, again detailing the specifics of the noticed deposition and requesting that Plaintiff

                                  14   advise Defendants whether he was willing to stipulate to the remote conditions set forth in the

                                  15   deposition notice. Skebe Decl. ¶ 7. Plaintiff did not appear for his deposition on January 14,

                                  16   2021. Skebe Decl. ¶ 9.

                                  17            Plaintiff acknowledges receiving the deposition notice and that he did not appear at his

                                  18   deposition. Plaintiff states that he was receiving significant help with his legal papers while in

                                  19   prison and, upon his release from prison in August 2020, he simply did not understand what was

                                  20   happening or what he was supposed to do. Dkt. No. 29 at 2. Plaintiff states that he did not

                                  21   understand the deposition notice. He also states that the phone number listed on the docket is his

                                  22   wife’s phone number and she did not report receiving any calls from Mr. Skebe. Dkt. No. 29 at 2.

                                  23   Plaintiff states that monetary sanctions would be an extreme financial hardship. Dkt. No. 29 at 3.

                                  24   II.      Analysis

                                  25            Defendants argue that terminating sanctions are appropriate to consider because Plaintiff’s

                                  26   failure to appear was willful and his unsworn claims of confusion and legal inexperience do not

                                  27   excuse such conduct. In the alternative, Defendants request that the Court issue an order

                                  28   compelling Plaintiff’s appearance at a deposition when next properly noticed by Defendants.
                                                                                          2
                                          Case 4:20-cv-01248-HSG Document 35 Filed 03/25/21 Page 3 of 4




                                   1   Defendants also argue that, regardless of whether terminating sanctions are granted, monetary

                                   2   sanctions in the amount of reasonable attorney’s fees and costs are appropriate because Plaintiff

                                   3   has failed to demonstrate that his conduct was substantially justified.

                                   4          Fed. R. Civ. P. 37(d) provides that where a party fails to appear at a properly noticed

                                   5   deposition, the Court may order sanctions, including dismissing the action in whole or in part, or

                                   6   ordering that the party who failed to appear pay the reasonable expenses, including attorney’s fees,

                                   7   caused by the failure, unless the failure was substantially justified or other circumstances make an

                                   8   award of expenses unjust. Fed. R. Civ. P. 37(b), (d). While district courts have the inherent

                                   9   power to control their dockets, terminating sanctions, i.e. dismissal of an action, “is so harsh a

                                  10   penalty it should be imposed as a sanction only in extreme circumstances.” Thompson v. Hous.

                                  11   Auth., 782 F.2d 829, 831 (9th Cir. 1986) (per curiam). The Ninth Circuit has set forth five factors

                                  12   to consider when deciding whether to dismiss a case for failure to comply with a court order
Northern District of California
 United States District Court




                                  13   pursuant to Fed. R. Civ. 37(b), which is incorporated in Fed. R. Civ. P. 37(d): “(1) the public’s

                                  14   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the

                                  15   risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their

                                  16   merits; and (5) the availability of less drastic sanctions.” Malone v. U.S. Postal Serv., 833 F.2d

                                  17   128, 130 (9th Cir. 1987) (quoting Thompson, 782 F.2d 829 (1986) (per curiam)). The

                                  18   circumstances here are not the “extreme” circumstances that require termination of this action.

                                  19   Although the public has an interest in expeditious resolution of litigation, Plaintiff’s failure to

                                  20   appear has not significantly delayed this litigation. Defendants themselves have acknowledged

                                  21   that Plaintiff’s deposition may not be necessary if the currently pending summary judgment for

                                  22   failure to exhaust is granted. Dkt. No. 31 at 2. The Court’s need to manage the docket at this

                                  23   stage in the litigation does not require terminating this action. Outside of the financial cost to

                                  24   Defendants, there is minimal prejudice. Terminating this action for failure to appear would

                                  25   contravene the public policy favoring disposition of cases on their merits and there is a less drastic

                                  26   sanction available – compelling Plaintiff to appear at a deposition at a future date and time duly

                                  27   noticed by Defendants. Finally, the Court is mindful that Plaintiff is a pro se litigant, who has

                                  28   only been recently released from prison, who has limited financial resources, and who has
                                                                                          3
                                          Case 4:20-cv-01248-HSG Document 35 Filed 03/25/21 Page 4 of 4




                                   1   indicated that he has since contacted the Legal Help Desk and made other efforts to properly

                                   2   litigate this action. Accordingly, the Court finds that the circumstances here are not so extreme as

                                   3   to warrant terminating sanctions and DENIES the request for terminating sanctions. However, the

                                   4   Court GRANTS Defendants’ request to compel Plaintiff to appear at a deposition at a future date

                                   5   and time duly noticed by Defendants.

                                   6          The Court DENIES Defendants’ request for monetary sanctions in the amount of

                                   7   reasonable attorneys’ fees and costs. Plaintiff is a pro se litigant with limited financial resources;

                                   8   there is no direct evidence of a willful failure to appear; and the failure to appear has not unduly

                                   9   prejudiced Defendants. The circumstances make an award of monetary sanctions unwarranted.

                                  10                                             CONCLUSION

                                  11          For the reasons set forth above, the Court orders as follows. The Court DENIES

                                  12   Defendants’ request for terminating sanctions. The Court GRANTS Defendants’ request to
Northern District of California
 United States District Court




                                  13   compel Plaintiff to appear at a deposition at a future date and time duly noticed by Defendants.

                                  14   The Court DENIES Defendants’ request for monetary sanctions in the amount of reasonable

                                  15   attorneys’ fees and costs.

                                  16          This action terminates Dkt. No. 28.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 3/25/2021

                                  19                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
